Citation Nr: 1225564	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, exposure to asbestos, currently claimed as chronic obstructive pulmonary disease (COPD) due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1955, and from September 1955 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2010, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is of record.  

The Board notes that VA treatment records related to the Veteran and found on VA's computer system are either duplicates of records already associated with his claims file or not pertinent to the issue presently on appeal.  Therefore, the Board finds that a remand to obtain those records is not necessary in this case and that the Board may proceed to adjudicate this appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

In an April 2004 rating decision, the RO denied an increased rating for left ear hearing loss, and denied the application reopen claims of service connection for a lung disorder, to include as due to asbestos exposure and for syncopal episodes.  The Veteran submitted a timely appeal to the Board; however, in May 2005, the Veteran withdrew his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  In an April 2006 decision, the RO decided that new and material evidence had not been received to reopen a claim for service connection for residuals, exposure to asbestos; although notified of the decision, the Veteran did not initiate an appeal of that decision.  

2.  Evidence associated with the claims file since the April 2006 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for residuals, exposure to asbestos, claimed as COPD due to asbestos exposure; is cumulative or redundant of evidence previously received; and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2006 RO rating decision that found that new and material evidence had not been received to reopen the Veteran's service connection claim for residuals, exposure to asbestos, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's April 2006 denial is not new and material, the criteria for reopening the Veteran's service connection claim for residuals, exposure to asbestos, currently claimed as COPD due to asbestos exposure, are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in two letters from the RO dated in October 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was adjudicated in the December 2008 rating decision currently on appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the October 2008 correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A review of the October 2008 VCAA notice letters shows the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for residuals, exposure to asbestos.  These letters specifically defined new and material evidence.  They also advised the Veteran of why this claim was denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denials.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of these claims, or what information or evidence is necessary to reopen the claims, is not prejudicial to the Veteran's claim in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The Board also finds that the duty to assist has been fulfilled as VA medical records relevant to this claim have been obtained and the Veteran has been provided with a VA examination of his claim and a medical opinion.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran essentially asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for residuals, exposure to asbestos, claimed as COPD due to asbestos exposure, and that the evidence is otherwise sufficient to award service connection for the claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  


Asbestos and COPD

The claim for service connection for residuals, exposure to asbestosis, was previously considered and denied by the RO in an April 2002 rating decision.  The Veteran sought to reopen this claim in September 2003, but the RO found that the Veteran had failed to provide new and material evidence with which to reopen the claim in a rating decision issued in April 2004.  While the Veteran appealed this decision, he subsequently withdrew his appeal of the April 2004 decision in May 2005.  In February 2006 he again filed an application to reopen a service connection claim for residuals, exposure to asbestos.  In an April 2006 rating decision the RO found that the Veteran had failed to provide new and material evidence with which to reopen the claim.  The Veteran failed to appeal the April 2006 denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The RO denied the claim in April 2002 finding that although the Veteran was exposed to asbestos in service, there was no evidence showing an asbestos-related respiratory disorder.  In April 2006, the RO found that the Veteran had failed to provide new and material evidence to reopen his claim as submitted VA treatment records showed no definite findings of an asbestos-related disease.  

At the time of the April 2006 RO decision that found new and material evidence had not been received to reopen the service connection claim for residuals, exposure to asbestos, the evidence of record consisted of: service treatment records; service personnel records; various VA examinations dated in January 2002, March 2004, January 2005, and February 2005; VA treatment records dated from February January 2002 to February 2005; a transcript of the Veteran's RO hearing in December 2004; and multiple written submissions from the Veteran.  

His DD Form 214 showed that during nearly 20 years of active duty the Veteran's military occupational specialty encompassed such tasks as: boiler operator, fireman, and automatic combustion control operator.  Other service personnel records showed that he served duty on various ships including: the USS BON HOMME RICHARD (CVA-31), the USS ORISKANY (CV-34), the USS KEARSARGE (CVA-33), the USS BAUER (DE-1025), the USS HANCOCK (CVA-19), and the USS CHARLES F. ADAMS (DDG-2).  An August 2001 reply from the National Personnel Records Center (NPRC) in St. Louis indicated that the Veteran's occupation was as a boiler technician and the probability of his exposure to asbestos was highly probable.  

Service treatment records did not reveal any complaints of, or treatment for, asbestosis.  There were occasional notations related to colds and coughs, such as in December 1953, February 1960, and January 1964.  A July 1965 service treatment record also noted that the Veteran had inhaled "live steam" in his lungs and was given rest.  Results of a chest x-ray provided in January 1956 showed two clusters of calcified nodes in the right lower lung and an impression of healed ghon complex.  An April 1964 chest x-ray showed calcified primary complex in the right lung not currently disabling, and a March 1967 chest x-ray was negative.  The Veteran's September 1970 discharge examination showed no abnormalities of the lungs and chest.  

The Veteran underwent a VA pulmonary examination in January 2002.  He complained of shortness of breath and a dry cough mostly in the morning.  It was noted that he quit smoking in 1984, but before that had smoked one to two packs of cigarettes for several years.  A pulmonary function test showed a normal spirometry and normal lung volumes.  A chest x-ray showed chronic interstitial lung disease and some calcified granuloma.  

An August 2003 VA treatment record revealed that the Veteran had complained of a syncopal episode during a pulmonary function test.  It was noted that the Veteran stated that he did not wish to be seen at that time, that he had not eaten that morning, and was weak from coughing all weekend.  

October 2003 VA treatment records indicated that the Veteran's main complaint was shortness of breath for two years that was increasing in severity along with a nonproductive cough.  A chest x-ray showed minimal parenchymal scarring and a calcified granuloma in the right base.  Both lungs showed no evidence of nodular densities of mass lesions.  Two tiny pleural plaques were noted in the left chest.  A September 2003 pulmonary function test was consistent with an obstruction.  

A December 2003 VA treatment record noted that the Veteran and his wife were recently hospitalized for an upper respiratory infection and that the Veteran had a history of COPD.  

A July 2004 VA pulmonary clinic record noted that the Veteran complained of shortness of breath over the last two to three years, that he had a dry cough with no sputum production, and was concerned with his history of asbestos exposure.  There was no history of fibrosis.  The Veteran reported some improvement of his symptoms since starting metered-dose inhalers.  High resolution computed tomography (HRCT) showed tiny calcified granulomas in the right lower lung with no evidence of interstitial lung disease and no evidence of fibrotic changes.  

An August 2004 VA treatment record noted that the Veteran had no shortness of breath and had begun to see a private pulmonologist.  

In his written statements and December 2004 RO testimony, the Veteran contended that he worked as a boilerman on several naval vessels while in service where he repaired and insulated steam lines using asbestos and now had shortness of breath.  This was preventing him from preaching and pastoring a church.  He also claimed that he had trouble with VA breathing tests, including "blacking out" during one session and being told subsequently that he had bronchial spasms that prevented testing.  He also testified that he did not know if he had asbestosis because he heard that it shows up in later years (see transcript at p. 4).  In correspondence received in January 2004, the Veteran claimed that a heart specialist told him that if he smoked when he was working with asbestos then he was about 10 times more likely to have asbestos in his lungs.  He also said that he smoked about three to four packs a day when in service, but quit smoking completely in July 1984.  

A December 2004 VA chest x-ray revealed no pleural effusions.  The radiologist noted that no pulmonary abnormalities were seen and that there were no definite findings to suggest prior asbestos exposure.  

The Veteran underwent a VA examination in February 2005.  No acute respiratory distress was noted although there were somewhat decreased breath sounds bilaterally; however, there were no wheezes, rales, or rhonci.  The examiner noted that a recent pulmonary function test was consistent with normal spirometry before and after use of a bronchodilator.  The VA examiner found no active pulmonary disease at this time, such as pulmonary asbestosis, but a consistent history of asbestos exposure.  

In September 2008, the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for residuals, exposure to asbestos, claimed as COPD due to asbestos exposure.  Since the April 2006 RO decision the following evidence has been associated with the claims file: copies of service personnel records; VA treatment records dated from February 2005 to August 2011; reports of various VA examinations dated in April 2010, October 2010, and April 2012; a letter from a service buddy dated in August 2010; a copy of the transcript of the Veteran's August 2010 RO hearing; and copies of written submissions from the Veteran and his representative.  

A July 2005 VA pulmonary consultation record noted the Veteran's complaints of shortness of breath upon exertion, mainly when bending over and early in the morning.  It also was noted that the Veteran had no shortness of breath if he walked slowly.  While a history of asbestos exposure was indicated, the examiner revealed that pulmonary function testing and a chest x-ray showed no definite findings to suggest prior asbestos exposure and no signs of lung disease.  

A November 2006 chest X-ray showed no acute pulmonary disease.  A calcified granuloma in the right lung was unchanged from a previous examination.  

A July 2007 VA medical record noted that the Veteran had severe bronchospasms during a pulmonary function test and was unable to continue with testing.  However, his recorded forced vital capacity (FVC) was normal and inconsistent with asbestosis.  It also was noted that the Veteran had a high resolution CT chest which showed no evidence of interstitial lung disease.  

A May 2008 VA treatment record noted that the Veteran's COPD or shortness of breath was improved with Spiriva.  

A May 2009 VA treatment record noted that the Veteran no longer saw his private pulmonologist and that his shortness of breath was stable.  

The Veteran underwent a VA pulmonary examination in April 2010.  He told the examiner that he started having symptoms of shortness of breath about five years before and that it had progressively gotten worse.  He said that he had retired as a Baptist preacher about four years ago because he could not preach through a sermon without getting shortness of breath.  His cough bothered him a lot.  On examination, good breath sounds were noted in all areas with no rales, rubs, rhonchi, or wheezing.  A high resolution CT scan of the lungs showed no evidence of intersititial lung disease.  It was noted that pulmonary function tests were not interpretable as the Veteran coughed and gagged after the first trial and a repeat was not felt to be helpful.  It was also noted that while the Veteran had quit smoking about 20 years ago, he was a heavy smoker before with about a 60 plus pack year history of smoking.  

The VA examiner noted that the Veteran had some pleural capping which was consistent with exposure to asbestosis; however, there was no finding of interstitial lung disease or restricted lung disease based on the high resolution CT test.  Therefore, the examiner opined that there was no asbestosis related parenchymal lung disease.  The examiner also opined that the Veteran's COPD was secondary to cigarette smoking and not to asbestosis and this was more likely than not the cause of his shortness of breath symptoms.  

During his August 2010 hearing, the Veteran testified that he believed his exposure to asbestos during service caused his current breathing difficulties.  He repeated past statements about his proximity to asbestos during service and his difficulties with VA breathing tests.  At one point he indicated that someone at the VA Medical Center once told him that his current lung condition was related to his asbestos exposure, but refused to name that person, apparently because he said that she told him that she would have to lie on the stand if called as a witness because she was not an expert.  At another point he agreed that no doctor had ever officially told him that his current lung problem was caused by his exposure to asbestos.  (See transcript at pp. 1-2, 4, 6, 9).  The Veteran also testified that he knew his wife would outlive him and he felt frustrated in his attempt to get enough money to leave his wife comfortable enough to live on.  Id. at 7.  

A buddy statement dated in August 2010 from G.C.C., a shipmate aboard the USS HANCOCK in the early 1960s, described work in the fire room, including the removal of insulating asbestos.  

An August 2010 chest x-ray study at VA showed the Veteran had a clear chest.  

The Veteran's written submissions after the April 2006 rating decision repeat his earlier contentions about his inability to complete VA breathing tests due to blacking out and bronchial spasms.  In a May 2006 signed statement he also noted that his father, who had never stopped smoking, died of lung problems.  In an October 2008 signed statement the Veteran stated that he asked a VA nurse practitioner if maybe working in asbestos for many years would have anything to do with his current COPD.  He said that she told him that it definitely could have an effect on his lungs.  He also indicated that his lungs seemed good up until about six years ago.  In his May 2010 VA Form 9, the Veteran stated that a VA nurse once told him that asbestos could definitely have caused COPD or at least made it worse.  

The Board has reviewed the evidence received but finds that the criteria to reopen the previously denied claim for service connection for residuals, exposure to asbestos, has not been met.  

First, during his August 2010 RO hearing, and in his written submissions and buddy statement, the Veteran repeated his contentions that he was exposed to asbestos while in service and was unable to complete VA breathing tests when examined for asbestosis.  These allegations were made at the time of the prior final denial.  VA has conceded that the Veteran was indeed exposed to asbestos during his long naval career, even though medical evidence is not always consistent with asbestos exposure.  His complaints of inability to complete pulmonary function testing has been noted in VA treatment records.  Thus, this evidence is considered duplicative and does not require reopening the claim.  

In addition, the Veteran stated that while no doctor had ever told him his current COPD was due to asbestos exposure, a nurse or nurse practitioner had told him that asbestos exposure could definitely have affected his lungs or led to his current COPD.  Even if true, such statement is speculative and does not amount to new and material evidence sufficient to reopen the claim.  The Veteran was told on multiple occasions that he needed medical evidence showing a current lung disorder is related to service, including asbestos exposure.  He has not submitted such evidence.

The Veteran has also submitted VA treatment records dated from February 2005 to August 2011 in support of his claim.  They document the Veteran's treatment for shortness of breath and diagnosis of COPD by examination and chest x-ray studies.  This medical finding essentially is not new because it was known at the time of the prior denial.  Thus, the VA outpatient treatment records do not serve as evidence to reopen the claim.  

The Board finds that the additional evidence is neither new or material.  For instance, at the time of the prior final denial, the medical evidence showed that the Veteran had COPD and no asbestos-related respiratory disorder.  The additional evidence provides greater detail concerning his treatment but does not support the claim that his current COPD is related to his military service or exposure to asbestos while in service.  

In addition, the Veteran does not provide an opinion linking his current disability to his military service.  Rather, he only indicates the possibility by invoking the alleged opinion of a nurse or nurse practitioner who once told him his COPD could definitely be related to his asbestos exposure.  The Board finds that these statements do not trigger any duty on the part of VA to obtain another medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran failed to provide a medical opinion from the nurse or nurse practitioner to whom his statements referred.  Shortly before his last hearing, however, VA provided the Veteran with another pulmonary VA examination during the course of which the examiner provided a medical opinion expressly rejecting the suggestion that the Veteran's current COPD was related to service or to his exposure to asbestos during service.  

In this case, no further development of the claim is needed.  The April 2010 VA examiner noted medical evidence consistent with exposure to asbestos, but explained that a high resolution CT scan showed there was no finding of interstitial lung disease or restricted lung disease.  The examiner did not rely on pulmonary function testing which the Veteran has consistently contested because of his inability to complete those tests.  The VA examiner also opined that the Veteran's currently diagnosed lung disorder (COPD) was secondary to cigarette smoking and not to asbestosis.  The VA physician-examiner also noted that it was more likely than not that the cigarette smoking was the cause of shortness of breath symptoms.  The Veteran was given time after his subsequent August 2010 RO hearing to provide a contrary written medical opinion from his VA nurse practitioner or from a physician connecting his current COPD with his exposure to asbestos during service (see transcript at p. 14), but declined to do so.  

In this respect, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim to be reopened is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  Shade, 24 Vet. App. at 123-24 (Lance, J., concurring).  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id.  

In this case, as the RO only recently provided a VA medical opinion concerning whether the Veteran's current COPD was related to his exposure to asbestos during service, and there is no evidence of an asbestos-related respiratory disorder in the record except for the Veteran's belief or suspicion that he has such a disorder or will have one in the future, the Board finds that the evidence supporting the appellant's claim is insufficient to trigger the duty to assist under the VCAA.  Id., McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  Thus, the Board finds that it would be futile to reopen the Veteran's service connection claim only to deny it on the merits.  Therefore, the Board further finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for residuals, exposure to asbestos, claimed as COPD due to asbestos exposure.  


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for residuals, exposure to asbestos, currently claimed as COPD due to asbestos exposure, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


